DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 
Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Fig. 6 shows the embodiment “wherein the fingerprint area is located at a center of the touch pad” however it does not show that the fingerprint area includes the second RX lines and instead shows the second RX lines being routed around the fingerprint area. This is further solidified by claim 22 which states the second RX lines extend around the fingerprint area. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18 and 22 describes a scenario such as shown in Fig. 5 where 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 11-13, 16, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2016/0364593) (herein “Lee”).	In regard to claim 1 ,Lee teaches an apparatus integrated with fingerprint recognition and touch detection (See; Abstract), comprising: a touchpad having a touch area for recognizing a touch event (See; Fig. 3 and p[0021] for a touch control region) and a fingerprint area for recognizing a fingerprint and the touch event (See; Fig. 3and p[0022] for fingerprint identification region 40), wherein the fingerprint area includes first receive (RX) lines crossing first transmit (TX) lines (See; Figs. 3, 4 and p[0023] for first secondary electrodes 50 and second secondary electrodes 60 crossing one another in the fingerprint identification region 40), wherein the touch area includes second RX lines crossing the first TX See; Fig. 3 and p[0021] for first primary electrodes 20a, 20b and second primary electrodes 30a, 30b where the second primary electrodes cross both the first primary electrodes and the first secondary electrodes 50 such as in Figs. 5 and 6 when the fingerprint area is expanded); and a controller integrated circuit (IC), wherein each of the first RX lines extends from the controller IC across the fingerprint area and terminates at a first edge of the fingerprint area (See; Figs. 3 and 4 where second secondary electrodes 60 extend from Fingerprint identification control circuit 74 across fingerprint identification region 40 and terminate at a first edge of said area); wherein the fingerprint area further includes a portion of the second RX lines crossing the first TX lines (See; Fig. 4 and p[0029] where second primary electrodes 30b cross into the fingerprint area and cross first secondary electrodes 50. The line width of the second primary electrodes 30b is decreased when passing through the fingerprint identification region 40); wherein each of the second RX lines included in the fingerprint area is arranged between adjacent ones of the first RX lines (See; Fig. 4 where second primary electrodes 30b are arranged between adjacent second secondary electrodes 60); wherein the first RX lines are not included in the touch area (See; Fig. 4 where second secondary electrodes 60 do not enter the touch area); wherein a distance between adjacent ones of the first TX lines is smaller than a distance between adjacent ones of the second TX lines (See; Figs. 3 and 4 where adjacent first secondary electrodes 50 have a smaller distance between adjacent ones compared to adjacent fist primary electrodes 20a, 20b); wherein in the fingerprint area, a plurality of the first RX lines are present between each adjacent pair of the second RX lines included in the fingerprint area (See; Fig. 4 where there are three second secondary electrodes 60 between each adjacent pair of second primary electrodes 30b in the fingerprint identification region 40).	In regards to claims 2 and 13, Lee teaches wherein a distance between adjacent ones of the first RX lines is smaller than a distance between adjacent ones of the second RX lines (See; Fig. 4).

	In regards to claims 5, 16 and 24, Lee teaches wherein when the apparatus is operated in a fingerprint sensing mode, the controller IC supplies a driving signal to the first TX lines, such that the fingerprint is recognized according to changes in capacitance sensed through the first RX lines (See; p[0003] and p[0027] for a capacitive panel where the first secondary electrodes 50 and the second secondary electrodes 60 recognize a fingerprint in a fingerprint identification mode).
	In regards to claims 6 and 17, Lee teaches wherein when the apparatus is operated in a fingerprint sensing mode, the controller IC supplies a driving signal to the first TX lines, such that the fingerprint is recognized according to changes in capacitance sensed through the second RX lines included in the fingerprint area and the first RX lines (See; p[0027] wherein the fingerprint identification mode may use the first secondary electrodes 50, second secondary electrodes 60, first primary electrodes 20b and second primary electrodes 30b to identify a fingerprint).	In regard to claim 11, Lee teaches an apparatus integrated with fingerprint recognition and touch detection (See; Abstract), comprising: a touchpad having a touch area for recognizing a touch event (See; Fig. 3 and p[0021] for a touch control region) and a fingerprint area for recognizing a fingerprint and the touch event (See; Fig. 3and p[0022] for fingerprint identification region 40), wherein the fingerprint area includes first receive (RX) lines crossing first transmit (TX) lines (See; Figs. 3, 4 and p[0023] for first secondary electrodes 50 and second secondary electrodes 60 crossing one another in the fingerprint identification region 40), wherein the touch area includes second RX lines crossing the first TX lines and second TX lines (See; Fig. 3 and p[0021] for first primary electrodes 20a, 20b and second primary electrodes 30a, 30b where the second primary electrodes cross both the first primary electrodes and the first secondary electrodes 50 such as in Figs. 5 and 6 when the fingerprint area is expanded); and See; Figs. 3 and 4 where second secondary electrodes 60 extend from Fingerprint identification control circuit 74 across fingerprint identification region 40 and terminate at a first edge of said area), wherein each of the first TX lines extends from the controller IC across the fingerprint area and terminates at a second edge of the fingerprint area (See; Figs. 3, 4 and p[0031] where first secondary electrodes 50 extend from fingerprint identification control circuit 74 across the fingerprint identification region 40 and terminates at a second edge of said area); wherein the fingerprint area further includes a portion of the second RX lines crossing the first TX lines (See; Fig. 4 and p[0029] where second primary electrodes 30b cross into the fingerprint area and cross first secondary electrodes 50. The line width of the second primary electrodes 30b is decreased when passing through the fingerprint identification region 40); wherein each of the second RX lines included in the fingerprint area is arranged between adjacent ones of the first RX lines (See; Fig. 4 where second primary electrodes 30b are arranged between adjacent second secondary electrodes 60); wherein the first RX lines are not included in the touch area (See; Fig. 4 where second secondary electrodes 60 do not enter the touch area); wherein a distance between adjacent ones of the first TX lines is smaller than a distance between adjacent ones of the second TX lines (See; Figs. 3 and 4 where adjacent first secondary electrodes 50 have a smaller distance between adjacent ones compared to adjacent fist primary electrodes 20a, 20b); wherein in the fingerprint area, a plurality of the first RX lines are present between each adjacent pair of the second RX lines included in the fingerprint area (See; Fig. 4 where there are three second secondary electrodes 60 between each adjacent pair of second primary electrodes 30b in the fingerprint identification region 40).	In regards to claim 12, Lee teaches wherein the fingerprint area is located at a corner of the touch pad (See; Fig. 5 where the fingerprint area 40 may be located at the bottom corners of the touch pad).	In regard to claim 21 ,Lee teaches an apparatus integrated with fingerprint recognition and touch detection (See; Abstract), comprising: a touchpad having a touch area for recognizing a touch event (See; Fig. 3 and p[0021] for a touch control region) and a fingerprint area for recognizing a fingerprint and the touch event (See; Fig. 3and p[0022] for fingerprint identification region 40), wherein the fingerprint area includes first receive (RX) lines crossing first transmit (TX) lines (See; Figs. 3, 4 and p[0023] for first secondary electrodes 50 and second secondary electrodes 60 crossing one another in the fingerprint identification region 40), wherein the touch area includes second RX lines crossing the first TX lines and second TX lines (See; Fig. 3 and p[0021] for first primary electrodes 20a, 20b and second primary electrodes 30a, 30b where the second primary electrodes cross both the first primary electrodes and the first secondary electrodes 50 such as in Figs. 5 and 6 when the fingerprint area is expanded); and a controller integrated circuit (IC), wherein each of the first RX lines extends from the controller IC across the fingerprint area and terminates at a first edge of the fingerprint area (See; Figs. 3 and 4 where second secondary electrodes 60 extend from Fingerprint identification control circuit 74 across fingerprint identification region 40 and terminate at a first edge of said area); wherein the fingerprint area is located at a center of the touch pad (See; Fig. 6 where the fingerprint area is located in the center of the touch pad); wherein the touch area further includes the first RX lines crossing a portion of the second TX lines (See; Figs. 4 and 6); wherein a distance between adjacent ones of the first TX lines is smaller than a distance between adjacent ones of the second TX lines (See; Figs. 3 and 4 where adjacent first secondary electrodes 50 have a smaller distance between adjacent ones compared to adjacent fist primary electrodes 20a, 20b); wherein in the fingerprint area, a plurality of the first RX lines are present between each adjacent pair of the second RX lines included in the fingerprint area (See; Fig. 4 where there are three second secondary electrodes 60 between each adjacent pair of second primary electrodes 30b in the fingerprint identification region 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 15, 18-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0364593) (herein “Lee”) in view of Song et al (2017/0336909) (herein “Song”).	In regard to claims 4 and 15, Lee teaches wherein when the apparatus is operated in a touch sensing mode, the controller IC supplies a driving signal to the second TX lines such that the touch event is recognized according to changes in capacitance sensed through the second RX lines (See; p[0026]). Lee  wherein when the apparatus is operated in a touch sensing mode, the controller 1C supplies a driving signal to the second TX lines and a portion of the first TX lines, such that the touch event is recognized according to changes in capacitance sensed through the second RX lines; wherein a distance between adjacent ones of the first TX lines which belong to the portion of the first TX lines is the same as a distance between adjacent ones of the second TX lines.	However, Song teaches wherein when the apparatus is operated in a touch sensing mode, the controller 1C supplies a driving signal to the second TX lines and a portion of the first TX lines, such that the touch event is recognized according to changes in capacitance sensed through the second RX lines (See; Fig. 13, p[0057]-p[0059] where in a touch sensing mode (TMODE) sensors are grouped together. When the sensors are grouped together only some are driven while others are not driven by being floated or grounded); wherein a distance between adjacent ones of the first TX lines which belong to the portion of the first TX lines is the same as a distance between adjacent ones of the second TX lines (Where the tx lines in the FTAR region will be in a low density grouping having the same configuration (distances between) as the low density grouping in the TAR regions while in the touch sensing mode). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee to use both the first and second tx lines for the touch mode to allow better touch sensitivity by having a higher touch report rate.	In regards to claims 18 and 22, Lee fails to explicitly teach wherein a portion of the second RX lines extends from the controller 1C across the touch area along the first edge, a second edge, and a third edge of the fingerprint area and terminates at an edge of the touch area; wherein the second edge and the third edge of the fingerprint area are perpendicular to the first edge of the fingerprint area.	However, Song teaches wherein a portion of the second RX lines extends from the controller 1C across the touch area along the first edge, a second edge, and a third edge of the fingerprint area and See; Figs. 15-18 where RX lines Rx3 and Rx4 of the touch area TAR extend along the left, right and top edge (perpendicular to left and right edges) of the area FTAR and terminate at an edge of the bottom of the touch area TAR). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee to incorporate the electrodes of Song so as to give a good touch detection around the immediate area bordering the fingerprint detection area.	In regards to claims 19 and 23, Song teaches wherein when the apparatus is operated in a touch sensing mode, the controller 1C supplies a driving signal to the second TX lines and a portion of the first TX lines, such that the touch event is recognized according to changes in capacitance sensed through the second RX lines and a portion of the first RX lines (See; Fig. 13, p[0057-p[0059] where in a touch sensing mode (TMODE) sensors are grouped together. When the sensors are grouped together only some are driven while others are not driven by being floated or grounded. Further see Fig. 14A where a subset of the rx1-rx8 lines are selected during the touch mode, namely lines rx3-rx6 are turned on by SW2 to be in the same density as Rx1); wherein a distance between adjacent ones of the first TX lines which belong to the portion of the first TX lines is the same as a distance between adjacent ones of the second TX lines (Where the tx lines in the FTAR region will be in a low density grouping having the same configuration (distances between) as the low density grouping in the TAR regions while in the touch sensing mode); wherein a distance between adjacent ones of the first RX lines which belong to the portion of the first RX lines is the same as a distance between adjacent ones of the second RX lines which do not belong to the portion of the second RX lines (See; Fig. 14a where the rx3-rx6 lines in the FTAR region will be in a low density grouping having the same configuration (distances between) as the low density grouping (Rx1) in the TAR regions while in the touch sensing mode).	In regards to claims 20 and 24, Lee teaches wherein when the apparatus is operated in a fingerprint sensing mode, the controller IC supplies a driving signal to the first TX lines, such that the fingerprint is recognized according to changes in capacitance sensed through the first RX lines (See; p[0003] and p[0027] for a capacitive panel where the first secondary electrodes 50 and the second secondary electrodes 60 recognize a fingerprint in a fingerprint identification mode).	Also in regards to claims 20 and 24, Song teaches wherein when the apparatus is operated in a fingerprint sensing mode, the controller 1C supplies a driving signal to the first TX lines, such that the fingerprint is recognized according to changes in capacitance sensed through the first RX lines (See; p[0049], p[0077]-p[0078] where in a fingerprint recognition mode FMODE, driving signals are supplied from touch IC20 to the tx lines to recognize the mutual capacitance between tx and rx lines).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627